Exhibit 10.2
 
SECOND LIMITED WAIVER AND FORBEARANCE AGREEMENT
 
 
THIS SECOND LIMITED WAIVER AND FORBEARANCE AGREEMENT (this “Agreement”) is
entered into as of February 27, 2009, by and among Pacific Ethanol Holding Co.
LLC (“Holding”), Pacific Ethanol Madera LLC (“Madera”), Pacific Ethanol
Columbia, LLC (“Columbia”), Pacific Ethanol Stockton, LLC (“Stockton”) and
Pacific Ethanol Magic Valley, LLC (“Magic Valley” and together with Holding,
Madera, Columbia and Stockton, the “Borrowers”), WestLB AG, New York Branch, as
administrative agent for the Senior Secured Parties (in such capacity, the
“Administrative Agent”), WestLB AG New York Branch, as collateral agent for the
Senior Secured Parties (in such capacity, the “Collateral Agent” and,
collectively with the Administrative Agent, the “Agent”) and Amarillo National
Bank, as accounts bank for the Senior Secured Parties (the “Accounts Bank”), as
parties to the Credit Agreement (defined below).  Capitalized terms used in this
Agreement which are not otherwise defined herein, shall have the meanings given
such terms in the Credit Agreement.
 
RECITALS:
 
WHEREAS, the Borrowers, Administrative Agent, Collateral Agent, Accounts Bank
and the lenders party thereto from time to time are parties to that certain
Credit Agreement dated as of February 27, 2007 (as amended by that certain
Successor Accounts Bank and Amendment Agreement dated as of August 27, 2007, as
further amended by that certain Waiver and Third Amendment to Credit Agreement
dated as of March 25, 2008, as further amended by that certain Fourth Amendment
to Credit Agreement dated as of April 24, 2008, as further amended by that
certain Fifth Amendment to Credit Agreement dated as of October 24, 2008 and as
further amended by that certain Sixth Amendment to Credit Agreement dated as of
December 30, 2008, the “Credit Agreement”);
 
WHEREAS, the Borrowers, Administrative Agent, Collateral Agent and the Senior
Secured Parties entered into that certain Limited Waiver and Forbearance
Agreement dated as of February 17, 2009;
 
WHEREAS, the Borrowers have advised Agent that they will be unable to pay the
Term Loan interest payment due and payable on the scheduled payment date in
accordance with Section 9.01(a) of the Credit Agreement, which nonpayment will
constitute an Event of Default  (the “Anticipated Interest Payment Default”);
 
WHEREAS, the Defaults and Events of Default set forth on Schedule I attached
hereto have occurred and are continuing under the Credit Agreement
(collectively, the “Existing Events of Default”);
 
WHEREAS, the Borrowers have advised Agent that they do not expect to be in
compliance with certain other provisions of the Credit Agreement which would
give rise during the Forbearance Period (as defined below) to the Events of
Default set forth on Schedule II attached hereto (collectively, the “Anticipated
Defaults”);
 
WHEREAS, as a result of the occurrence of the Existing Events of Default and
pursuant to the Credit Agreement and other Financing Documents, (i) the Senior
Secured Parties are under no further obligation to make Loans or other financial
accommodations to Borrowers under the Credit Agreement and (ii) the Agent and
the Senior Secured Parties are entitled, among other things, to enforce their
rights and remedies against the Borrowers and the Collateral, including, without
limitation, accrual of default interest, the right to accelerate and immediately
demand payment in full of the Obligations and foreclose on the Collateral;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrowers have requested that the Senior Secured Parties permit the
Borrowers to (i) withdraw the funds otherwise required to be maintained in the
Debt Service Reserve Account and (ii) use such funds, pursuant to and in
accordance with the Updated 13-Week Cash Flow Forecast (as hereinafter defined)
attached hereto as Exhibit 1 (the “Limited Waivers”);
 
WHEREAS, the Borrowers have requested that the Agent and the Senior Secured
Parties agree and, subject to the terms and conditions of this Agreement, the
Agent and the Senior Secured Parties have agreed, to forbear from demanding
immediate payment of certain amounts and exercising their right to foreclose on
any or all of the Collateral from the date hereof through the earliest to occur
of (i) March 31, 2009; (ii) the date of termination of the Forbearance Period
pursuant to Section 7 hereof; and (iii) the date on which all of the Obligations
have been paid in full and the Credit Agreement has been terminated (the
“Forbearance Period”) and to provide the Limited Waivers subject to the terms
and conditions set forth herein;
 
WHEREAS, an Event of Default has occurred under Sections 5(a)(vi) and
5(a)(vii)(2) (together, the “Interest Rate Protection Agreement Events of
Default”) of the ISDA Master Agreement dated February 26, 2007 (the “Interest
Rate Protection Agreement”) between Holding and WestLB, New York Branch (in such
capacity, the “Interest Rate Protection Provider”);
 
WHEREAS, Holding has requested that the Interest Rate Protection Provider agree
and, subject to the terms and conditions of this Agreement, the Interest Rate
Protection Provider has agreed, to refrain from terminating the Interest Rate
Protection Agreement from the date hereof through the Forbearance Period subject
to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Agent and Senior Secured Parties hereby agree as follows:
 
1.  Incorporation of Preliminary Statements.  The preliminary statements set
forth above are hereby incorporated into this Agreement as accurate and complete
statements of fact.  Without limiting the foregoing, each Borrower hereby
acknowledges and agrees that (a) the Existing Events of Default have occurred
and are continuing under the terms of the Credit Agreement and the Interest Rate
Protection Agreement Events of Default have occurred and are continuing under
the terms of the Interest Rate Protection Agreement, and none of the Borrowers
has any disputes, defenses or counterclaims of any kind with respect thereto;
(b) the Senior Secured Parties are under no obligation to make Loans or other
financial accommodations to the Borrowers under the Credit Agreement; (c) the
Interest Rate Protection Provider has the right to terminate the Interest Rate
Protection Agreement on the date hereof; (d) the Agent, on behalf of the Senior
Secured Parties has, and shall continue to have, valid, enforceable and
perfected security interests in and liens upon the Collateral heretofore granted
by Borrowers to the Collateral Agent and Senior Secured Parties pursuant to the
Financing Agreements or otherwise granted to or held by the Collateral Agent or
the Senior Secured Parties; (e) absent the effectiveness of this Agreement, the
Agent and Senior Secured Parties have the right to immediately enforce their
security interest in, and liens on, the Collateral; and (f) the outstanding
Loans and all other Obligations are payable pursuant to the Credit Agreement or
Interest Rate Protection Agreement, as applicable, without defense, dispute,
offset, withholding, recoupment, counterclaim or deduction of any kind.
 
 
2

--------------------------------------------------------------------------------

 
 
2.  Covenant re Anticipated Interest Payment Default.
 
Provided that no Forbearance Default (as defined below) occurs, and subject in
all respects to the terms and conditions of this Agreement including
satisfaction of the conditions precedent to the effectiveness of this Agreement
set forth in Section 5 below, during the Forbearance Period each Senior Secured
Party agrees that it shall not (i) direct the Administrative Agent to declare
all or any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable or (ii) direct the Collateral Agent to
exercise any or all remedies provided for under the Credit Agreement or the
other Financing Documents solely on account of the Anticipated Interest Payment
Default.  Nothing contained herein shall limit the right of a Senior Secured
Party to exercise remedies with respect to the obligations under its
Note(s).  Upon termination of the Forbearance Period, the Senior Secured Parties
shall have the right to enforce any and all remedies with respect to the
Anticipated Interest Payment Default.
 
3.  Forbearance.
 
(a)           Credit Agreement.
 
(i)           Each Borrower agrees and acknowledges that the Existing Events of
Default set forth on Schedule I have occurred and are continuing.
 
(ii)          Each Borrower has advised Agent that such Borrower does not expect
to be in compliance with certain provisions of the Credit Agreement which would
give rise to the  Anticipated Defaults set forth on Schedule II.
 
(iii)         Each Borrower hereby agrees and acknowledges that (i) Schedule I
represents a complete and accurate list of all Existing Events of Default which
are in existence as of the Effective Date (as hereinafter defined); and (ii)
Schedule II represents a complete and accurate list of all provisions in the
Credit Agreement which it reasonably believes may give rise to an Anticipated
Default (other than the Anticipated Interest Payment Default).


(iv)         Provided that no Forbearance Default (as defined below) occurs,
subject to the terms and conditions of this Agreement and satisfaction of the
conditions precedent to the effectiveness of this Agreement set forth in Section
5 below, during the Forbearance Period, the Agent and the Senior Secured Parties
hereby forbear from exercising, on account of the Existing Events of Default and
the Anticipated Defaults, those rights and remedies afforded to them under the
Credit Agreement, the other Financing Documents and applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Interest Rate Protection Agreement.


(i)           Holding acknowledges that the Interest Rate Protection Agreement
Events of Default have occurred and are continuing.


(ii)           Holding hereby agrees and acknowledges that the Interest Rate
Protection Agreement Events of Default completely and accurately represent all
of the Events of Default (as defined in the Interest Rate Protection Agreement)
or Termination Events (as defined in the Interest Rate Protection Agreement)
which are in existence under the Interest Rate Protection Agreement as of the
Effective Date.


(iii)           Provided that no Forbearance Default (as defined below) occurs,
subject to the terms and conditions of this Agreement and satisfaction of the
conditions precedent to the effectiveness of this Agreement set forth in Section
5 below, during the Forbearance Period, the Interest Rate Protection Provider
hereby agrees to not exercise, on account of the Interest Rate Protection
Agreement Events of Default, those rights and remedies afforded it under the
Interest Rate Protection Agreement, Credit Agreement, the other Financing
Documents and applicable law; provided however, notwithstanding anything to the
contrary set forth in the Credit Agreement, to the extent that the Interest Rate
Protection Provider postpones or reschedules any accrued and unpaid interest
payment due and payable under the Interest Rate Protection Agreement (whether
during the term of this Agreement or at any time hereafter), upon termination of
the Interest Rate Protection Agreement, such amounts shall be (A) excluded from
the calculation of the Swap Termination Value and (B) included in the portion of
the Obligations payable under Section 9.04(c) of the Credit Agreement.


4.  Limited Waiver.   Subject to the terms and condition of this Agreement and
satisfaction of the conditions precedent set forth in Section 5, the Agent and
Senior Secured Parties hereby grant the Limited Waivers.  Solely for the
purposes set forth herein, the Agent shall not provide written notice to
Accounts Bank notifying it of insufficient funds in the Debt Service Reserve
Account or exercise any other available remedies on account of the withdrawal of
such funds. Withdrawal by Borrowers of the funds in the Debt Service Reserve
Account shall be deemed to be a “Term Loan Funding” for purposes of the Credit
Agreement.  The Agent and Senior Secured Parties agree that the Limited Waivers
set forth in this Section shall be limited precisely as written and, except as
set forth in this Agreement, shall not be deemed to be a consent to any
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Financing Document.
 
5.  Conditions of Effectiveness of this Agreement.   This Agreement shall become
effective as of the date hereof (the “Effective Date”) when, and only when:
 
(a)           The Agent shall have received counterparts of this Agreement duly
executed and delivered by the Borrowers and the Accounts Bank;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The Agent shall have received the Updated 13-Week Cash Flow
Forecast (as defined below) in form and substance acceptable to the Agent;
 
(c)           The Agent shall have received an agreement, in form and substance
satisfactory to the Agent, pursuant to which Wachovia, as agent, and the other
lenders party thereto have agreed to continue to forbear from exercising their
rights against Pacific Ethanol Inc. (“PEI”) and Kinergy Marketing, LLC
(“Kinergy”) pursuant to the terms of their financing arrangements with PEI and
Kinergy co-terminous with the Forbearance Period and such forbearance shall be
in full force and effect;
 
(d)           The Agent shall have received an agreement, in form and substance
satisfactory to the Agent, pursuant to which Lyles United, LLC agrees to forbear
from exercising its rights against PEI, Pacific Ethanol California, Inc., and
Pacific Ag Products, LLC, pursuant to the terms of that certain Loan
Restructuring Agreement dated as of November 7, 2008 and the other instruments
referred to therein, for a forbearance period co-terminous with the Forbearance
Period and such forbearance shall be in full force and effect;
 
(e)           All of the representations and warranties of the Borrowers
contained in this Agreement shall be true and correct on and as of the Effective
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and
 
(f)           The Agent shall have received payment in full of all fees and
expenses due and payable in accordance with the terms of this Agreement and the
Credit Agreement (including reasonable and documented legal fees and expenses of
the Agent’s counsel and other advisors).
 
6.  Representations and Warranties.  To induce the Agent and the Senior Secured
Parties to enter into this Agreement, each Borrower represents and warrants to
the Agent and the Senior Secured Parties (which representations and warranties
shall be made on and as of the Effective Date):
 
(a)           Such Borrower has the requisite corporate power and authority and
the legal right to execute and deliver this Agreement, and to perform the
transactions contemplated hereby.  The execution, delivery and performance by
such Borrower of this Agreement, (i) are within the Borrower’s corporate power;
(ii) have been duly authorized by all necessary corporate or other action; (iii)
do not contravene or cause the Borrower or any other Loan Party to be in default
under (x) any provision of the Borrower’s or other Loan Party’s formation
documents or bylaws, (y) any contractual restriction contained in any indenture,
loan or credit agreement, lease, mortgage, security agreement, bond, note or
other agreement or instrument binding on or affecting the Borrower or other Loan
Party or its property, or (z) any law, rule, regulation, order, license
requirement, writ, judgment, award, injunction, or decree applicable to, binding
on or affecting the Borrower or other Loan Party or its property; (iv) will not
result in the creation or imposition of any Lien upon any of the property of the
Borrower or other Loan Party or any Subsidiary thereof other than those in favor
of the Agent or any Senior Secured Party, all pursuant to the Financing
Documents; and (e) do not require the consent or approval of any Governmental
Authority or any other Person, other than those which have been duly obtained,
made or complied with and which are in full force and effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           This Agreement has been duly executed and delivered by such
Borrower.  Each of this Agreement, the Credit Agreement (as modified herein),
the Interest Rate Protection Agreement (as modified herein) and the other
Financing Documents (as modified hereby) to which each Borrower is a party is
the legal, valid and binding obligation of such Borrower, enforceable against
such Borrower in accordance with its terms, subject, as to enforceability, to
(A) any applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the
enforceability of creditors’ rights generally and (B) general equitable
principles, whether applied in a proceeding at law or in equity, and is in full
force and effect.
 
(c)           Except as to those representations and warranties now made
inconsistent with the terms of this Agreement or which constitute an Existing
Event of Default, an Anticipated Default or an Interest Rate Protection
Agreement Event of Default, the representations and warranties of each Borrower
and Loan Party contained in each Financing and Project Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof.
 
(d)           No Default or Event of Default under the Credit Agreement or
Interest Rate Protection Agreement arising other than as a result of the
Existing Events of Default, the Anticipated Defaults, the Anticipated Interest
Payment Default or the Interest Rate Protection Agreement Events of Default
shall have occurred and be continuing or would result after giving effect to any
of the transactions contemplated on the date hereof.
 
(e)           No Forbearance Default (as defined below) has occurred.
 
7.  Forbearance Defaults:  The following events shall constitute “Forbearance
Defaults”):
 
(a)           any failure to pay principal payments, interest payments (other
than the Anticipated Interest Payment Default) or any other payments in
accordance with the terms of the Credit Agreement or the Interest Rate
Protection Agreement; or


(b)           any Borrower or Loan Party shall fail to observe or perform any
other term, covenant, or agreement binding on it contained in this Agreement, or
any other agreement, instrument, or document executed in connection with this
Agreement; or


(c)           the occurrence of an Event of Default under the Credit Agreement,
the Interest Rate Protection Agreement or any of the other Financing Documents
or any Project Document, other than an Existing Event of Default, an Anticipated
Default, the Anticipated Interest Payment Default or either of the Interest Rate
Protection Agreement Events of Default; or


(d)           any instrument, document, report, schedule, agreement,
representation or warranty, oral or written, made or delivered to the Agent or
any Senior Secured Parties by any  Borrower or Loan Party shall be false or
misleading in any material respect when made, or deemed made, or delivered.
 
 
6

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any Forbearance Default, the Agent, upon the direction of
the Required Senior Secured Parties, may by notice to Borrowers immediately
terminate the Forbearance Period and/or declare all of the Obligations
immediately due and payable; provided, however, that upon the occurrence of any
Event of Default described in Section 9.01(i) of the Credit Agreement, the
Forbearance Period shall automatically terminate and all Obligations shall
automatically become immediately due and payable, without notice or demand of
any kind.  Upon the termination or expiration of the Forbearance Period, if at
such time the outstanding amount of the Obligations have not been paid in full,
the Agent and the Senior Secured Parties shall be entitled to exercise all of
their rights and remedies under the Credit Agreement, the Interest Rate
Protection Agreement, the other Financing Documents and applicable law,
including, without limitation, the right to declare all of the Obligations to be
immediately due and payable and to enforce their liens on, and security
interests in, the Collateral.  The occurrence of any Forbearance Default shall
constitute an Event of Default under the Credit Agreement, the Interest Rate
Protection Agreement and the other Financing Documents.


8.  Forbearance Period Covenants.  In order to induce the Senior Secured Parties
to enter into this Agreement and forbear during the Forbearance Period from
exercising the Agent and Senior Secured Parties’ rights and remedies with
respect to the Existing Events of Default, each Borrower covenants that on or
before the date hereof, the Borrowers shall deliver to the Agent an updated
thirteen (13) week cash flow forecast of Pacific Ethanol and its Subsidiaries
attached hereto as Exhibit 1 (the “Updated 13-Week Cash Flow Forecast”), in form
and substance satisfactory to the Agent, which has been thoroughly reviewed by
the Borrowers and its management and sets forth for the periods covered thereby:
(i) projected weekly operating cash receipts for Pacific Ethanol and each of its
Subsidiaries (on a consolidated and on an entity by entity basis) for each week
commencing with the week ending March 6, 2009, (ii) projected weekly operating
cash disbursements for Pacific Ethanol and each of its Subsidiaries (on a
consolidated and on an entity by entity basis) for each week commencing with the
week ending March 6, 2009, and (iii) projected aggregate principal amount of
outstanding and available Loans for the Borrowers each week commencing with the
week ending as of March 6, 2009 (collectively, the “Projected Information”).  In
addition to the Updated 13-Week Cash Flow Forecast, by no later than 5:00 p.m.
(Pacific time) on the second Business Day of each week commencing on March 9,
2009, Borrowers shall deliver to the Agent, in form and substance satisfactory
to the Agent, an updated thirteen (13) week forecast for Pacific Ethanol and
each of its Subsidiaries (on a consolidated and on an entity by entity basis)
prepared on a cumulative, weekly roll forward basis, together with a report that
sets forth for the immediately preceding week a comparison of the actual cash
receipts, cash disbursements, loan balance and loan availability to the
Projected Information for such weekly periods set forth in the forecast on a
cumulative, weekly roll-forward basis, duly completed and executed by the Chief
Executive Officer, Chief Financial Officer or other financial or senior officer
of the Borrowers.


9.  Status of Credit Agreement and Other Financing Documents; No Novation;
Reservation of Rights and Remedies


(a)           Upon the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import, and each
reference in the Financing Documents to the Credit Agreement, shall mean and be
a reference to the Credit Agreement as modified and supplemented hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall be limited solely to the matters expressly
set forth herein and shall not (i) constitute an amendment or waiver of, or a
forbearance with respect to, any term or condition of the Credit Agreement, the
Interest Rate Protection Agreement or any other Financing Document, except as
expressly provided herein, (ii) prejudice any right or rights which the Agent,
any Senior Secured Party or any Lender Parties (as defined in Section 11 below)
may now have or may have in the future under or in connection with the Credit
Agreement or any other Financing Document, (iii) require the Agent or any Senior
Secured Party to agree to a similar transaction or forbearance on a future
occasion.


(c)           Except to the extent specifically provided herein, the respective
provisions of the Credit Agreement and the other Financing Documents shall not
be amended, modified, waived, impaired or otherwise affected hereby, including,
without limitation, the accrual of interest at the Default Rate on overdue
amounts in accordance with Section 3.06 of the Credit Agreement, and such
documents and the Obligations under each of them are hereby confirmed as being
in full force and effect.


(d)           This Agreement is not a novation nor is it to be construed as a
release, waiver or modification of any of the terms, conditions,
representations, warranties, covenants, rights or remedies set forth in the
Credit Agreement, or any of the other Financing Documents, except as
specifically set forth herein.


(e)           Except as expressly provided herein, the Agent and the Senior
Secured Parties expressly reserve all rights, claims and remedies that any of
them have or may have against the Borrowers.


10.  Acknowledgment of Validity and Enforceability of the Credit Agreement and
other Financing Documents.  Each Borrower expressly acknowledges and agrees that
the Credit Agreement, the Interest Rate Protection Agreement and the other
Financing Documents to which it is a party are valid and enforceable by the
Senior Secured Parties against such Borrower and, except as expressly modified
pursuant to this Agreement, expressly reaffirms each of its Obligations under
each Financing Document to which it is a party.  Each Borrower further expressly
acknowledges and agrees that the Agent, for its own benefit and for the benefit
of the Senior Secured Parties, has a valid, duly perfected, first priority and
fully enforceable security interest in and lien against each item of
Collateral.  Each Borrower agrees that it shall not dispute the validity or
enforceability of the Credit Agreement, the Interest Rate Protection Agreement
or any of the other Financing Documents or any of its Obligations thereunder, or
the validity, priority, enforceability or extent of the Agent’s security
interest in or lien against any item of Collateral, either during or following
the expiration of the Forbearance Period.


11.  Release; Covenant Not to Sue.


(a)           Each Loan Party acknowledges that the Agent and the Senior Secured
Parties would not enter into this Agreement without the Borrowers’ assurance
that each Borrower has no claim against the Agent or any Senior Secured Parties,
their respective parent corporations, Subsidiaries, Affiliates, officers,
directors, shareholders, employees, attorneys, agents, professionals and
servants, or any of their respective predecessors, successors, heirs and assigns
(collectively, the “Lender Parties” and each, a “Lender Party”) arising out of
the Financing Documents or the transactions contemplated thereby.  Each Loan
Party, for itself and on behalf of its officers and directors, and its
respective predecessors, successors and assigns (collectively, the “Releasors”)
releases each Lender Party from any known or unknown claims which any Borrower
now has against any Lender Party of any nature, including any claims that any
Releasor, or any Releasor’s successors, counsel and advisors may in the future
discover they would have had now if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, arising out of or related to the Financing Documents or the
transactions contemplated thereby (individually, a “Claim” and collectively,
“Claims”).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Except as expressly provided herein, the Releasors each expressly
waive any statutory or other limitation on the enforceability of a general
release of unknown claims which, if known, would have materially affected this
Agreement.  EACH RELEASOR HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY
BENEFITS OF ANY COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE
RELEASE OF SUCH CLAIMS, INCLUDING, WITHOUT LIMITATION, SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:
 
·           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
 
EACH RELEASOR AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR PRINCIPLE,
INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE OR SIMILAR LAW IN ANOTHER
JURISDICTION, SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
AGREEMENT.
 
(c)           The provisions, waivers and releases set forth in this Section 11
are binding upon each Releasor.  The provisions, waivers and releases of this
Section 11 shall inure to the benefit of each Lender Party.


(d)           The provisions of this Section 11 shall survive payment in full of
the Obligations, full performance of all of the terms of this Agreement, the
Credit Agreement, the Interest Rate Protection Agreement and the other financing
Documents and/or any action by the Agent or any Lender Party to exercise any
remedy available under the Financing Documents or applicable law.


(e)           Each Releasor represents and warrants that each such Releasor is
the sole and lawful owner of all right, title and interest in and to all of the
claims released hereby and each such Releasor has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.  Each Releasor
shall jointly and severally indemnify and hold harmless each Lender Party from
and against any claim, demand, damage, debt, liability (including payment of
reasonable attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any such assignment or transfer.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Each Releasor, on behalf of themselves and their successors,
assigns, and other legal representatives, hereby absolutely, unconditionally
covenant and agree with each Lender Party that they will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Lender Party on the basis
of any Claim released, remised and discharged by the Lender Parties pursuant to
Section 11(a) above.  If any Releasor violates the foregoing covenant, such
Releasor agrees to pay, in addition to such other damages as any Lender Party
may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Lender Party as a result violation.


12.  No Waiver.  Each Borrower hereby acknowledges and agrees that the Agent’s
or any Senior Secured Party’s failure, at any time or times hereafter, to
require strict performance by the Borrowers of any provision or term of this
Agreement, the Credit Agreement, the Interest Rate Protection Agreement or any
other Financing Document shall not waive, affect or diminish any right of the
Agent or any Senior Secured Party thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by the Agent or the Senior
Secured Parties of a Forbearance Default or of an Event of Default shall not,
except as may be expressly set forth herein, suspend, waive or affect any other
Forbearance Default or any other Event of Default, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character.
 
13.  Sole Benefit of Parties.  This Agreement is solely for the benefit of the
parties hereto and their respective successors and assigns, and no other Person
shall have any right, benefit or interest under or because of the existence of
this Agreement.
 
14.  Limitation on Relationship Between Parties.  The relationship of Agent and
the Senior Secured Parties, on the one hand, and the Borrowers, on the other
hand, has been and shall continue to be, at all times, that of creditor and
debtor.  Nothing contained in this Agreement, any instrument, document or
agreement delivered in connection herewith or in the Credit Agreement, the
Interest Rate Protection Agreement or any of the other Financing Documents shall
be deemed or construed to create a fiduciary relationship between the parties.


15.  No Assignment.  This Agreement shall not be assignable by any Borrower
without the written consent of the Agent.  Each Senior Secured Party may assign
to one or more Persons all or any part of, or any participation interest in,
such Senior Secured Party’s rights and benefits hereunder in accordance with
Section 11.3 of the Credit Agreement provided that such Person is bound by the
terms and limitations of this Agreement.


16.  Miscellaneous.  This Agreement is a Financing Document.  The section and
subsection titles contained in this Agreement are included for the sake of
convenience only, and shall not affect the meaning or interpretation of this
Agreement, the Credit Agreement, the Interest Rate Protection Agreement or any
other Financing Documents or any provisions hereof or thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
17. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW), APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


18. Consultation with Counsel.  Each Borrower represents to the Agent and the
Senior Secured Parties that it has discussed this Agreement, including the
provisions of Sections 11, 14 and 17 hereof, with its attorneys.


19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.


20.  Headings.   Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  
 
21.  No Course of Dealing.  The Senior Secured Parties have entered into this
Agreement on the express understanding with the Borrowers that in entering into
this Agreement the Senior Secured Parties are not establishing any course of
dealing with the Borrowers.  The Agent’s and the Senior Secured Parties’ rights
to require strict performance with all the terms and conditions of the Credit
Agreement and the Interest Rate Protection Agreement, each as modified by this
Agreement, and the other Financing Documents shall not in any way be impaired by
the execution of this Agreement.  Neither the Agent nor any Senior Secured Party
shall be obligated in any manner to execute any amendments or further waivers,
and if any such amendments or further waivers are requested in the future,
assuming the terms and conditions thereof are acceptable to them, the Agent and
the Senior Secured Parties may require the payment of fees in connection
therewith.
 
22.  Expenses.  The Borrowers hereby acknowledge and agree that all fees, costs
and expenses of Agent and Senior Secured Parties (including the reasonable and
documented fees, costs and expenses of counsel or other advisors, if any)
incurred in connection with the transactions contemplated by this Agreement
shall be payable by the Borrowers in accordance with the Credit Agreement.
 
23.  Further Assurances.  At Agent’s request, Borrowers shall execute and
deliver such additional documents and take such additional actions as the Agent
requests to effectuate the provisions and purposes of this Agreement and to
protect and/or maintain perfection of the Senior Secured Parties’ security
interests in and liens upon the Collateral.
 
 
11

--------------------------------------------------------------------------------

 


 
*           *           *
 




[signature page follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 
 

 
PACIFIC ETHANOL HOLDING CO. LLC,
as Borrower
 
 
  By:/s/ NEIL M. KOEHLER   
Name: Neil M. Koehler
Title: President and CEO
 
 
PACIFIC ETHANOL MADERA LLC,
as Borrower
 
 
  By:/s/ NEIL M. KOEHLER  
Name: Neil M. Koehler
Title: President and CEO
 
 
PACIFIC ETHANOL COLUMBIA, LLC,
as Borrower
 
 
  By:/s/ NEIL M. KOEHLER  
Name: Neil M. Koehler
Title: President and CEO
 
 
PACIFIC ETHANOL STOCKTON, LLC,
as Borrower
 
 
  By:/s/ NEIL M. KOEHLER   
Name: Neil M. Koehler
Title: President and CEO
 
 
PACIFIC ETHANOL MAGIC VALLEY LLC,
as Borrower
 
 
  By:/s/ NEIL M. KOEHLER  
Name: Neil M. Koehler
Title: President and CEO



 
13

--------------------------------------------------------------------------------

 
 

 
WESTLB AG, NEW YORK BRANCH,
as Agent
 
 
  By: /s/ RONALD SPITZER  
Name: Ronald Spitzer, Executive Director
Title:  Duly Authorized Signatory
      By: /s/ DOMINICK D’ASCOLI   
Name: Dominick D’Ascoli, Director
Title:  Duly Authorized Signatory
 
 
WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
 
 
  By: /s/ RONALD SPITZER   
Name: Ronald Spitzer, Executive Director
Title:  Duly Authorized Signatory
      By: /s/ DOMINICK D’ASCOLI   
Name: Dominick D’Ascoli, Director
Title:  Duly Authorized Signatory
 
 
WESTLB AG, NEW YORK BRANCH,
as Senior Secured Party
 
 
  By: /s/ RONALD SPITZER  
Name: Ronald Spitzer, Executive Director
Title:  Duly Authorized Signatory
      By: /s/ DOMINICK D’ASCOLI   
Name: Dominick D’Ascoli, Director
Title:  Duly Authorized Signatory

 
 
14

--------------------------------------------------------------------------------

 
 

 
WESTLB AG, NEW YORK BRANCH,
as Interest Rate Protection Provider
 
 
  By: /s/ RONALD SPITZER   
Name: Ronald Spitzer, Executive Director
Title:  Duly Authorized Signatory
      By: /s/ DOMINICK D’ASCOLI   
Name: Dominick D’Ascoli, Director
Title:  Duly Authorized Signatory
 
 
AMARILLO NATIONAL BANK,
as Accounts Bank
 
 
  By: /s/ CRAIG L. SANDERS   
Name: Craig L. Sanders
Title:  Executive Vice President
 
 
AMARILLO NATIONAL BANK,
as Senior Secured Party
 
 
  By: /s/ CRAIG L. SANDERS   
Name: Craig L. Sanders
Title:  Executive Vice President
 
 
BANCO DE SABADELL,
as Senior Secured Party
 
 
  By: /s/ MAURICI LLADO  
Name: Maurici Llado
Title:  S.V.P.


 
15

--------------------------------------------------------------------------------

 

 

 
CIFC FUNDING 2007-III LTD.,
as Senior Secured Party
 
 
  By:  
Name:
Title:
 
 
CIFC FUNDING 2007-IV LTD.,
as Senior Secured Party
 
 
  By:  
Name:
Title:
 
 
CIT CAPITAL SECURITIES LLC,
as Lead Arranger and Co-Syndication Agent Senior Secured Party
 
 
  By:  
Name:
Title:
 
 
CIT CAPITAL USA INC.,
as Senior Secured Party
 
 
 
By:
 
Name:
Title:

 
 
16

--------------------------------------------------------------------------------

 
 

 
CITIGROUP FINANCIAL PRODUCTS INC.,
as Senior Secured Party
 
 
  By: /s/ CARL D. MEYER  
Name: Carl D. Meyer
Title:  MD
 
 
CREDIT SUISSE CANDLEWOOD
SPECIAL SITUATIONS MASTER FUND, LTD.
By: Credit Suisse Alternative Capital, Inc. as investment manager
 
 
  By: /s/ DAVID KOENIG  
Name: David Koenig
Title:  Authorized Signatory
 
 
 
LISPENARD STREET CREDIT (MASTER), LTD.
By: DiMaio Ahmad Capital LLC, as Investment Manager
 
 
  By: /s/ KUIJINDER CHASE  
Name: Kuijinder Chase
Title:  Managing Director
 
 
 
POND VIEW CREDIT (MASTER), L.P.
By: DiMaio Ahmad Capital LLC, as Investment Manager
 
  By: /s/ KUIJINDER CHASE  
Name: Kuijinder Chase
Title:  Managing Director

 
 
17

--------------------------------------------------------------------------------

 
 

 
UNITED FCS, PCA (F/K/A FARM CREDIT
SERVICES OF MINNESOTA VALLEY, PCA), D/B/A FCS
COMMERCIAL FINANCE GROUP,
as Senior Secured Party
 
 
  By: /s/ DANIEL J. BEST  
Name: Daniel J. Best
Title:  Asst. Vice President
 
 
HAF FUNDING 2008-1 LIMITED,
as Senior Secured Party
 
 
  By: /s/ SIGNATURE ILLEGIBLE  
Name:
Title:
 
  By: /s/ SIGNATURE ILLEGIBLE  
Name:
Title:  Member of the RC
 
GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,
as Senior Secured Party
 
  By:  
Name:
Title:
 
 
METROPOLITAN LIFE INSURANCE COMPANY,
as Senior Secured Party
 
 
  By: /s/ JOHN A. TANYERI  
Name: John A. Tanyeri
Title:  Director

 
 
18

--------------------------------------------------------------------------------

 
 

 
NORDKAP BANK AG,
as Senior Secured Party
 
  By: /s/ STEFAN GERIG  
Name: Stefan GERIG
Title:  CIO
 
  By: /s/ BATCHIMEG GADOLA  
Name: Batchimeg Gadola
Title:  AVP
 
 
NORDDEUTSCHE LANDESBANK
GIROZENTRALE NEW YORK BRANCH,
as Senior Secured Party
 
 
  By: /s/ JOSEF HAAS  
Name: Josef Haas
Title:  Senior Director
 
  By: /s/ STEFANIE SCHOLZ  
Name: Stefanie Scholz
Title:  Managing Director


 
19

--------------------------------------------------------------------------------

 
 

 
NORTHWEST FARM CREDIT SERVICES, FLCA,
as Senior Secured Party
 
 
  By: /s/ CASEY KINZER  
Name: Casey Kinzer
Title:  Account Manager
 
 
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Senior Secured Party
 
 
  By: /s/ JEFF BLISS  
Name: Jeff Bliss
Title:  Executive Director
 
  By: /s/ ANDREW SHERMAN  
Name: Andrew Sherman
Title:  Executive Director

 
 
20

--------------------------------------------------------------------------------

 
 

 
BANCO SANTANDER CENTRAL HISPANO S.A.,
NEW YORK BRANCH,
as Lead Arranger and Co-Documentation Agent
 
 
  By:  
Name:
Title:
 
  By:  
Name:
Title:
 
 
BANCO SANTANDER CENTRAL HISPANO S.A.,
NEW YORK BRANCH,
as Senior Secured Party
 
 
  By:  
Name:
Title:
      By:  
Name:
Title:

 
 
21

--------------------------------------------------------------------------------

 
 

 
SHOREBANK PACIFIC,
as Senior Secured Party
 
 
  By:  
Name:
Title:
 
 
CIFC FUNDING 2007-48, LTD.,
as Senior Secured Party
 
 
  By: /s/ JAMES G. MILLARD  
Name: James G. Millard
Title:  Authorized Signatory
 
 
CIFC FUNDING 2007-50, LTD.,
as Senior Secured Party
 
 
  By: /s/ JAMES G. MILLARD  
Name: James G. Millard
Title:  Authorized Signatory

 
 
22

--------------------------------------------------------------------------------

 

SCHEDULE I


 EXISTING EVENTS OF DEFAULT


(a)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.01(g)(vi).  Several construction expenses relating to the
Stockton Plant (estimated at $150,000) were unknowingly paid from the Operating
Account due to changes in Borrowers’ staff and inadequate plant coding of
invoices.  Also, approximately $175,000 of construction costs relating to the
Stockton Plant were initially paid out of the Stockton Construction Acct, and
will be reimbursed with equity from Pacific Ethanol.


(b)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.02(p).  Section 7.02(p) prohibits a suspension or abandonment
for more than 60 days without the prior written approval of the Required Senior
Secured Parties and Madera and Burley Plants have not produced ethanol for a
period greater than 60 days as of the date hereof.


(c)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.02(s).  Borrowers have failed to comply with the Restricted
Payments provisions set forth in Section 7.02(s) when (i) repaying amounts
advanced from Pacific Ethanol to support plant operations; (ii) transferring
funds by and among, the Borrowers, Pacific Ethanol and its Subsidiaries, Pacific
Ag. Products and Kinergy from time to time including, but not limited to,
transferring funds to Pacific Ethanol in connection with the payment of
dividends to holders of Pacific Ethanol’s Series B Preferred Shares.


(d)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of their obligations under Section
3.10(c) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge thereof.  The
Borrowing Base Certificate for December 31, 2008 is expected to demonstrate that
the then-outstanding principal amount of the Working Capital Loans exceeds the
then-effective Aggregate Working Capital Commitment or the then-applicable
Working Capital Loan Availability.  The Borrowers will not be able to repay such
excess amount as required by Section 3.10(c).


(e)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.01(s) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge
thereof.  Borrowers failed to prepare quarterly calculations required by Section
7.01(s).


(f)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.01(y) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge thereof.  Final
Completion of the Stockton Plant was not achieved by January 25, 2009, as
required by Section 7.01(y).
 
 
23

--------------------------------------------------------------------------------

 
 
(g)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(n) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers did not deliver the Borrowing Base Certificate for the
period month ending December 31, 2008 in accordance with Section 7.03(n) by
February 15, 2009.


(h)           Breach by Borrowers of Section 9.01(g), which prohibits any
judgment to be rendered against any or all of the Borrowers in an amount in
excess of $2,000,000 in the aggregate and against Kinergy in an amount in excess
of $2,500,000 in the aggregate.  Western Ethanol Company, LLC has obtained a
pre-judgment writ of attachment in the amount of $3,700,000 against Kinergy.


(i)           Breach by Borrowers of Section 9.01(f), which may impose a
cross-default to the Kinergy Marketing LLC financing arrangement with Wachovia.


(j)           Breach by Borrowers of Section 9.01(f), which may impose a
cross-default to the Interest Rate Protection Agreement with WestLB as a result
of the Interest Rate Protection Agreement Events of Default.

 
(k)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(d) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge thereof.  The
Borrowers have not delivered a statement of an Authorized Officer setting forth
the details of the Events of Default listed on this Schedule I within five (5)
days after the occurrence of such Events of Default, as required by Section
7.03(d).

 
24

--------------------------------------------------------------------------------

 

SCHEDULE II
 
ANTICIPATED DEFAULTS


(a)           Breach by Borrowers of Section 9.01(f), which imposes a
cross-default to the Pacific Ethanol Imperial LLC financing arrangement with
Lyle.  Pacific Ethanol expects to be in default of certain payment obligations
by the first week of March.


(b)           Breach by Borrowers of Section 9.01(o), which prohibits an Event
of Abandonment.  An Event of Abandonment will occur if any of the Plants are
placed into hot idle or cold shut down for more than 90 days.


(c)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(p) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers did not deliver the Operating Statement due on February 16,
2009.


(d)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(n) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers have informed the Agent that they will not deliver the
Borrowing Base Certificate for the month ending January 31, 2009 or February 28,
2009 by March 15, 2009 or April 15, 2009, respectively, in accordance with
Section 7.03(n).


(e)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(b) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers have informed the Agent that they will not be able to
deliver the annual audit report for Pacific Ethanol and Holding accompanied by
an unqualified opinion of the auditors stating that such financial statements
shall not be subject to any “going concern” or like qualification or exception
as to the scope of such audit.


(f)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(d) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers do not expect to deliver a statement of an Authorized
Officer setting forth the details of the Anticipated Defaults listed on this
Schedule II within five (5) days after the occurrence of such Anticipated
Defaults, as required by Section 7.03(d).

 
25

--------------------------------------------------------------------------------

 

EXHIBIT 1


UPDATED 13-WEEK CASH FLOW FORECAST


[See Attached]
 
26

--------------------------------------------------------------------------------